Citation Nr: 1527708	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury. 

2.  Entitlement to service connection for headaches as a residual of a head injury. 

3.  Entitlement to service connection for low back disability, including sacroiliac dysfunction.

4.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to July 1970, including combat infantry service in Vietnam.  The Veteran was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA).

In April 2014, a Board hearing was held before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of the hearing is of record.

The Veteran initially perfected an appeal concerning the RO's denial of service connection for residuals of traumatic brain injury (TBI).  However, the Board subsequently received an April 2014 statement from the Veteran's representative indicating that the Veteran wished to withdraw this claim.  The Board recognizes this statement as a withdrawal of the claim for service connection for residuals of traumatic brain injury; however, the claim for service connection for headaches as a residual of a head injury is addressed in the decision.        

The issues of service connection for a low back disability, including sacroiliac dysfunction, and service connection for a right ankle disability are addressed in 
the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  At the April 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of his claim for service connection for residuals of a traumatic brain injury.
 
2.  The Veteran has current headaches, which are reasonably shown to be related to a head injury during service.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal of the claim for service connection for residuals of a traumatic brain injury have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for entitlement to service connection for headaches as a residual of a head injury are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

At the April 2014 hearing before the Board, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for residuals of a traumatic brain injury.  The Veteran submitted his written request to withdraw his claim for service connection for residuals of a traumatic brain injury in a VA form 21-4138 at the hearing.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202 , 20.204(b) (2014).  Withdrawal may be made by the Veteran or the authorized representative. 38 C.F.R. § 20.204(c) (2014).

As a result of the Veteran's withdraw of his appeal as to the claim for service connection for residuals of a traumatic brain injury, no allegation of error of fact or law remains before the Board for consideration as to that issue.  Therefore, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the appeal for service connection for headaches, all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

 Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2014). 

The Court has further held, however, that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 (1999).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014).

While the Veteran has withdrawn his claim for service connection for residuals of a TBI (as discussed above), the Board finds that the claim for service connection for headaches resulting from a head injury, separate from a TBI, was reasonably raised by the substantive appeal.  See generally, Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).
 
The Veteran asserts that his current headaches result from a head injury he incurred in service.  He reports that during his Vietnam infantry service, a tree fell on him resulting in the head injury and loss of consciousness.  After the injury he was taken to an evacuation hospital in Qui Nhon where he was evaluated and eventually returned back to his division.  However, as a result of the injury, he was transferred from his infantry unit to a security unit.

The service treatment records do not show that the Veteran was treated for a head injury in service.   However, he has submitted corroborating evidence that the injury took place, including a copy of a letter he wrote to his sister from Vietnam right after the injury took place and a copy of a letter sent to him from a friend and fellow service member acknowledging that he had heard about the Veteran's injury while serving in the same area in Vietnam.  Additionally, the Veteran's report of experiencing the head injury is credible and consistent with the circumstances of his service.  See 38 USCA § 1154(a).  Accordingly, the Board finds that the Veteran did experience some level of head injury during service as a result of the fallen tree.  
  
At a December 2010 VA examination, the Veteran reported that he developed pain on the right side of his head after the in-service injury and that this pain has continued since that time.  The examiner then rendered a diagnosis of headaches that were at least as likely as not post-traumatic in origin.  There is no indication that the Veteran had any subsequent injury to the head after his injury in service.  
There is no competent medical opinion which explicitly refutes that of the December 2010 VA examiner.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (only medical evidence may be considered to support medical findings, the Board is not free to substitute its own judgment for that of an expert).  The relationship between the Veteran's headaches and service need only be as likely as not, which the December 2010 VA examiner has confirmed is the case.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Accordingly, based on the opinion of the December 2010 VA examiner and resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches as a residual of an in-service head injury are met.  38 C.F.R. § 3.102 (2014); 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The appeal of the claim for service connection for residuals of a traumatic brain injury is dismissed.

Service connection for headaches as a residual of a head injury is granted.


REMAND

As explained above, the evidence does establish that the Veteran suffered some degree of a head injury during service when a tree fell on him.  He has also reported that at the time of this occurrence, he suffered some level of injury to his lower back, side and right ankle and that he has continued to experience pain in these areas.  Additionally, the medical evidence shows that the Veteran has been treated for a current low back problem, sacroiliac dysfunction.  Further, he has reported the presence of current right ankle symptomatology, including limited motion, arthritis, instability (i.e. tendency of the ankle to roll) and swelling.  

Although the Veteran is competent to report the onset of his back and right ankle symptoms during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current low back or right ankle disability to service.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  Accordingly, the Board finds that, on remand, he should be provided a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).
Prior to affording the Veteran with the examination, the AOJ should obtain records of any VA treatment or evaluation for low back and ankle disability dated since March 2011.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of any VA treatment or evaluation for low back and ankle disability dated since March 2011.

2.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current right ankle disability and any current low back disability, to include sacroiliac dysfunction.  Any indicated tests should be performed.  
   
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records; the VA treatment records, including records of physical therapy treatment for low back pain/sacroiliac dysfunction from December 2010 to March 2011; the Veteran's reports pertaining to his injury in service and subsequent symptomatology; and any other medical evidence or lay reports of record deemed pertinent.  The examiner is advised to assume that a tree did fall on the Veteran during service.
 
The examiner should provide diagnoses for any current right ankle disability and/or low back disability found to be present, to include sacroiliac dysfunction.

A) For any ankle disability diagnosed, the examiner should provide an opinion whether such disability is at least as likely as not (i.e. a 50 percent or greater probability) related to the Veteran's military service.    

B) For any low back disability diagnosed, including sacroiliac dysfunction, the examiner should provide an opinion whether such disability is at least as likely as not (i.e. a 50 percent or greater probability) related to the Veteran's military service.

The examiner should explain the rationale for all opinions provided.  

3.  Review the VA examination report to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


